

EXHIBIT 10.3


AMENDMENT
TO THE
ITT CONSOLIDATED HOURLY PENSION PLAN


WHEREAS, the ITT Consolidated Hourly Pension Plan (the “CHP”) is sponsored by
ITT Industries Holdings, Inc., a subsidiary of ITT, Inc. (the “Company”).


Effective February 19, 2020 or as specifically otherwise provided herein, the
CHP is hereby amended by adding the following new Part C thereto:


PART C


PROPOSED PLAN TERMINATION


1.1
Plan Termination



The Plan is terminated effective as of April 30, 2020, or as soon as
administratively feasible thereafter (such actual date of termination, the
“Termination Date”) subject to approval by the Senior Vice President, Chief
Human Resources Officer (the “CHRO”) or other officer of the Company on behalf
of, and in the capacity of, the settlor of the Plan.


1.2
Vesting



Effective on the Termination Date, subject to final approval of the termination
of the Plan as provided in Section 1.1, all Participants (which shall include
only participants in the Plan immediately prior to the Termination Date and not
any former participant) shall be fully vested in their accrued benefits to the
extent required under Section 411(d)(3) of the Code. All Participants in the
Plan on the Termination Date shall continue as Participants in the Plan with
respect to their Plan benefits until those benefits are distributed in
accordance with the applicable terms of the Plan.


1.3
Fiduciary Committee



A fiduciary committee, called the “Special Annuity Committee,” shall serve as a
named fiduciary of the Plan with authority to select the annuity provider (or
providers) in connection with any purchase of an annuity contract (or contracts)
that would transfer to an insurance company (or companies) all of the remaining
liabilities of the Plan and to determine the terms of the annuity contract (or
contracts), and, in its discretion, to delegate to an independent fiduciary all
or any portion of these duties or to retain an independent expert to advise the
Special Annuity Committee in the discharge of its duties. The Special Annuity
Committee shall initially consist of
(a)    the Vice President, Total Rewards, (b) the Vice President Finance and
Chief Accounting Officer, and (c) the Global Benefits Manager. The Special
Annuity Committee may appoint any additional members or remove any of its
members. A majority of members of the Special Annuity Committee, present in
person or by telephone, shall constitute a quorum for the transaction of
business of the Special Annuity Committee, and any action of the Special Annuity
Committee may be taken by a majority vote of the Special Annuity Committee
members present. The Committee may also act by written consent of a majority of
its members in the absence of a meeting and such written consent may be obtained
via electronic media such as e-mail.




--------------------------------------------------------------------------------






1.4
Plan Termination Distribution Options

This Section shall be effective only if the termination of the Plan is approved
as provided in Section 1.1. Subject to Section 1.7 of this Part C, during the
applicable “Window Period,” an “Eligible Participant” may elect to receive his
benefit in a “Permitted Payment Form” payable as of the “Termination
Distribution Date” (as each such capitalized term is defined below).
(a)
Eligibility. A Participant, a surviving Spouse, a beneficiary of a deceased
Participant, or an alternate payee of a current or former Participant is an
“Eligible Participant” if he is not eligible for a lump sum distribution as of
the Termination Distribution Date without regard to this Section, and, without
regard to this Section, he is not receiving payment, or scheduled to receive
payment, as of the Termination Distribution Date but is entitled to a payment of
benefits under the Plan on or after the Termination Distribution Date. For the
avoidance of doubt, a Participant may be an “Eligible Participant” without
regard to whether the Participant has incurred a termination of employment.



An individual shall not be an Eligible Participant under this Section 1.4 if:
(i) prior to the mailing of election kits for the Window Period, his mailing
address or accrued benefit cannot be reasonably verified by the Plan
Administrator based on the data available in the Company’s benefits database or
(ii) the Plan Administrator determines that there are contingencies affecting
the amount of the Participant’s benefit (such as a qualified domestic relations
order that might apply to the benefit in manner that has not yet been
calculated, or if the Participant cannot be located) that would reasonably
prevent (a) the determination of the amount of the Participant’s benefit or (b)
paying benefits to the Eligible Participant on or about the Termination
Distribution Date.


(b)
Termination Distribution Date. “Termination Distribution Date” means the date,
established by the CHRO or other officer of the Company, on behalf of the
settlor of the Plan, as of which distribution of assets in satisfaction of Plan
benefits is made in accordance with ERISA Section 4041(b) and the regulations
promulgated thereunder.



(c)
Permitted Payment Form.





(1) Form of Payment for Participants. If a Participant elects to receive his
benefit starting on the Termination Distribution Date, the benefit shall be paid
in the form of a qualified joint and survivor annuity, unless the Participant
elects an alternative form of distribution described below. For this purpose,
the qualified joint and survivor annuity is (i) for an unmarried Participant, an
annuity for the life of the Participant, and (ii) for a married Participant, an
annuity for the life of the Participant with a survivor annuity for the life of
the Participant’s Spouse which is 50 percent (55 percent under the A-C Pump
Plan) of the amount of the annuity which is payable during the life of the
Participant. A Participant may elect, instead and subject to spousal consent to
the extent required, to receive (A) a lump sum distribution, (B) if married, an
annuity for the life of the Participant with no survivor benefit, (C) if
married, an annuity for the life of the participant with a survivor annuity for
the life of the Participant’s Spouse which is 75 percent of the amount of the
annuity which is payable during the life of the Participant, or (D) if the
Participant is eligible to commence payment of his benefit as of the Termination
Distribution Date under the terms of the Plan other than this Part C, any other
annuity form of payment for which such Participant is eligible under the terms
of the Plan.




--------------------------------------------------------------------------------






(2)
Form of Payment for Surviving Spouses, Beneficiaries, and Alternate Payees. An
Eligible Participant who is not a Participant may elect to receive his benefit
as of the Termination Distribution Date in the form of (a) a lump sum
distribution, (b) in the case of a surviving Spouse, an annuity payable for the
life of the Spouse, (c) if the Eligible Participant is eligible to commence
payment of his benefit as of the Termination Distribution Date under the terms
of the Plan other than this Part C, any other annuity form of payment for which
such Participant is eligible under the terms of the Plan, and (d) in the case of
an alternate payee, any other form of benefit required under the applicable
qualified domestic relations order.



(d)
Amount of Payment.



(1)
Amount for Payment Forms Otherwise Available. If the Eligible Participant would
be entitled to elect a form of benefit without regard to this Part C (and, with
respect to an employee, assuming the employee terminated employment immediately
prior to the Termination Distribution Date), the amount of such optional form
shall be determined under the Plan without regard to this Part

C (assuming, with respect to an employee, that the employee terminated
employment immediately prior to the Termination Distribution Date).
(2)
Annuity form of Payment for a Participant. Except as provided in clause (1),
above, the immediate annuity(ies) payable with respect to a Participant as of
the Termination Distribution Date shall be the actuarial equivalent (determined
using the IRS Interest Rate and the IRS Mortality Table) of the Participant’s
accrued benefit when expressed as a single life annuity commencing on the
Participant’s Normal Retirement Date (or, if later, the Termination Distribution
Date).



(3)
Lump Sum. Except as provided in clause (1), above, the amount of the lump sum
payable with respect to a Participant shall be the actuarial equivalent present
value (determined using the IRS Interest Rate and the IRS Mortality Table) of
the Participant’s accrued benefit when expressed as a single life annuity
commencing on the Participant’s Normal Retirement Date (or, if later, the
Termination Distribution Date).



(4)
Spouse, Beneficiary and Alternative Payee Benefits. Except as provided in clause
(1), above, (a) the amount of the lump sum payable to an Eligible Participant
who is not a Participant shall be the actuarial equivalent present value
(determined using the IRS Interest Rate and the IRS Mortality Table) of the
Eligible Participant’s benefit when expressed as a single life annuity
commencing on the later of (i) the Termination Distribution Date or (ii) the
earliest date on which the Eligible Participant could begin to receive his
benefit (or, if no single life annuity is available, the lump sum that would be
paid on such date), and (b) the amount of the immediate annuity forms of payment
to an Eligible Participant who is not a Participant shall be the annuity amount
that is actuarial equivalent (determined using the IRS Interest Rate and the IRS
Mortality Table) to the Eligible Participant’s benefit when expressed as a
single life annuity commencing on the later of (I) the Termination Distribution
Date or (II) the earliest date on which the Eligible Participant could begin to
receive his benefit (or, if no single life annuity is available, the lump sum
that would be paid on such date).





--------------------------------------------------------------------------------






(e)
Window Period. “Window Period” means a period of not less than 45 days, unless
extended by the Administration Committee.



(f)
Administrative Procedures. The Administration Committee or its delegate shall:
(i) carry out this Section with respect to an Eligible Participant to the extent
that the inclusion of such Eligible Participant in this offering is
administratively feasible; and (ii) establish such other procedure(s) it deems
necessary to carry out this Section.



1.5
Interest Crediting

Subject to final approval of the plan termination as provided in Section 1.1,
notwithstanding any provision to the contrary in the Plan and in accordance with
section 411(b)(5)(B)(vi) of the Code, the interest rate used to determine
benefits of an “applicable defined benefit plan” formula after the Termination
Date shall be equal to the average of the interest crediting Rates in effect
during the five-year period ending on the Termination Date.
1.6
Employment After a Normal Retirement Date

This Section shall be effective only if the termination of the Plan is approved
as provided in Section 1.1. Notwithstanding any other provision of the Plan to
the contrary and effective as of Termination Date:
(a)
The pension benefit payable to a Participant who remains employed after reaching
his Normal Retirement Date shall never be less than the amount of benefit to
which the Participant would have been entitled as of his Normal Retirement Date,
actuarially increased (using the IRS Interest Rate and the IRS Mortality Table)
from the later of (i) his Normal Retirement Date and (ii) the Termination Date,
until his annuity starting date.

(b)
Any Participant who has reached his Normal Retirement Date may elect to commence
his pension benefit, regardless of whether he remains employed after his Normal
Retirement Date.

1.7
De Minimis Benefits

Notwithstanding any other provision of the Plan to the contrary and effective as
of the Termination Distribution Date, if the actuarial equivalent present value
(determined using the IRS Interest Rate and the IRS Mortality Table) of a
Participant's accrued benefit (when expressed as a single life annuity
commencing on the Participant’s Normal Retirement Date (or, if later, the
Termination Distribution Date)) does not exceed $5,000, the only form of benefit
available to an Eligible Participant as of the Plan Distribution Date shall be a
lump sum.


IN WITNESS WHEREOF, this instrument has been executed on this 21st day of
February, 2020.
ITT, Inc.
 
 
 
 
By:
/s/ Maurine Lembesis
 
Title:
Senior Vice President, Chief Human Resources Officer











